UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-QSB xQUARTERLY REPORT PURSUAN TO SECTION 13 OF 15 (D) OF THE SECURITIES EXHCANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 oTRANSITION REPORT PURSUAN TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 333-51180 OMEGA VENTURES GROUP, INC. (Exact name of registrant as specified in charter) UTAH 87-0661638 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 299 S. Main Street, Suite 1300, Salt Lake City, Utah 84111 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (801) 534-4450 Check whether the issuer(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo As of August 13, 2007, the Company had 78,489,875 shares of its $.001 par value, common stock outstanding. Transitional Small Business Disclosure Format: Yeso No x INDEX Page Number PART I. ITEM 1.Financial Statements (unaudited) 3 Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations Three and Six Months Ended June 30, 2007 and 2006 and thePeriod September 19, 2000 (Date of Inception) to June 30, 2007 5 Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 and the Period September 19, 2000 (Date of Inception) to June 30, 2007 6 Notes to Financial Statements 7 ITEM 2.Plan of Operations 12 ITEM 3. Controls and Procedures 14 PART II ITEM 6. Exhibits 15 Signatures 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying consolidated balance sheets of Omega Ventures Group, Inc.,(a development stage company) at June 30, 2007, the consolidated statements of operations for the three and six months ended June 30, 2007 and 2006 and the period September 19, 2000 (date of inception) to June 30, 2007 and consolidated statements of cash flows for theix months endedJune 30, 2007 and 2006 and the period September 19, 2000 (date of inception) toJune 30, 2007, have been prepared by our management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended June 30, 2007, are not necessarily indicative of the results that can be expected for the year ending December 31, 2007. The accompanying notes are an integral part of these financial statements. 3 OMEGA VENTURES GROUP, INC. AND SUBSIDIARIES (Development Stage Company) CONSOLIDATED BALANCE SHEET - unaudited June 30, 2007 and December 31, 2006 June 30, 2007 December 31, 2006 ASSETS CURRENT ASSETS Cash $ 4,330 $ 29,142 Total Current Assets 4330 29,142 FURNITURE AND EQUIPMENT net of accumulated depreciation 963 2,521 $ 5,293 $ 31,663 LIABILITIES AND STOKHODLERS' DEFICIENCY CURRENT LIABILITIES Accounts Payable - Affiliates 6,000 5,000 Accounts Payable - related parties 2,700 2,700 Accounts Payable 61,412 61,416 Total Current Liabilities 70,112 69,116 STOCKHOLDERS' DEFICIENCY Preferred Stock 100,000,000 shares authorized; at $.001 par value, none issued - - Common Stock 400,000,000 shares authorized, at $.001 par value, 78,475,140 shares issued and outstanding 78,475 78,475 Capital in excess of par value 999,330 999,330 Deficit accumulated during the development stage (1,142,624 ) (1,115,258 ) Total Stockholders' Deficit (64,819 ) (37,453 ) $ 5,293 $ 31,663 The accompanying notes are an integral part of these financial statements. 4 OMEGA VENTURES GROUP INC. AND SUBSIDIARES (Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS - unaudited For the Three and Six Months Ended June 30, 2007 and 2006 and the period September 19, 2000 (Date of Inception) to June 30, 2007 Three Months Ended Six Months Ended June 30, 2007 June 30, 2007 June 30, 2007 June 30, 2007 Sept 19, 2000 to June 30,2007 REVENUES $ - $ - $ - $ - $ 823 EXPENSES Market development - 387,988 Exploration - 41,584 Development of web site preliminary project stage - 25,000 Depreciation & amortization 779 850 1,558 1,700 20,475 Administrative 8,723 81,397 25,809 88,336 628,475 9,502 82,247 27,367 90,036 1,103,522 NET LOSS FROM OPERATIONS (9,502 ) (82,247 ) (27,367 ) (90,036 ) (1,102,699 ) OTHER INCOME AND EXPENSES Interest Income - 141 Interest Expense - (18,242 ) Loss of assets - (21,824 ) NET LOSS $ (9,502 ) $ (82,247 ) $ (27,367 ) $ (90,036 ) $ (1,142,624 ) NET LOSS PER COMMON SHARE Basic and dilutive $ - $ - $ - $ - AVERAGE OUTSTANDING SHARES (Stated in 1,000's) Basic 78,475 49,340 78,475 46,165 Diluted 83,574 54,439 83,574 51,264 The accompanying notes are an integral part of these financial statements. 5 OMEGA VENTURES GROUP, INC. AND SUBSIDIAIRES (Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS - unaudited For the Six Months Ended June 30, 2007 and 2006 and the Period September 19, 2000 (Date of Inception) to June 30, 2007 June 30, 2007 June 30, 2006 Sept.19, 2000 to June 30, 2007 CASH FLOWS FROM OEPRATING ACTIVITES Net loss $ (27,367 ) $ (90,036 ) $ (1,142,624 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation & amortization 1,558 1,700 20,475 Change in accounts payable (3 ) (11,497 ) 90,369 Issuance of capital stock for web site - - 25,000 Issuance of capital stock for services - - 155,000 Net Change in Cash from Operations (25,812 ) (99,833 ) (851,780 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of web site - - (5,027 ) Purchase of equipment - - (16,411 ) - - (21,438 ) CASH FLOWS FROM FINANCING ACTIVITIES Changes in payables - affiliates 1,000 (69,180 ) 67,623 Net proceeds from issuance of common stock - 227,641 809,925 1,000 158,461 877,548 Net change in Cash (24,812 ) 58,628 $ 4,330 Cash at beginning of Period 29,142 25,615 Cash at end of Period $ 4,330 $ 84,243 NON-CASH FLOWS FROM OPERATING ACTIVITIES Issuance of 6,000,000 common shares for web site - 2000 $ 25,000 Issuance of 2,175,000 common shares for services - 2003 $ 75,500 Issuance of 3,016,097 common shares for sevices and expenses - 2004 $ 74,500 Issuance of 250,000 common shares for expense - 2005 $ 5,000 The accompanying notes are an integral part of these financial statements. 6 OMEGA VENTURES GROUP, INC. AND SUBSIDIARIES (Development Stage Company) NOTES TO FINANCIAL STATEMENTS June 30, 2007 1.ORGANIZATION The Company was incorporated under the laws of the State of Nevada on September 19, 2000 with the name “Office Managers, Inc.” with authorized common stock of 50,000,000 shares at $0.001 par value. On November 13, 2003 the name was changed to “Omega Ventures Group, Inc.” in connection with an increase in the authorized common stock to 400,000,000 shares, with the same par value, and the addition of authorized preferred shares of 100,000,000 shares with a par value of $.001. No terms have been determined for the preferred stock and no preferred shares have been issued. The Company was organized for the purpose of acquiring and developing a web site on the World Wide Web devoted exclusively to office managers for the purpose of delivering office products and related professional services over the internet. On February 13, 2003 the Company organized “Vogue Environmental Solutions, Inc.” a wholly owned subsidiary.Vogue has no assets or liabilities and no operations.On August 20, 2003 the Company organized “Western Gas Corporation,” a wholly owned subsidiary for the purpose of the acquisition and exploration of oil and gas leases.On November 24, 2003 the Company organized “Arizona Land Corporation,” a wholly owned subsidiary, for the purpose of engaging in land investment and development. The Company is in the development stage. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Methods The Company recognizes income and expenses based on the accrual method of accounting. Dividend Policy The Company has not adopted a policy regarding payment of dividends. 7 OMEGA VENTURES GROUP, INC.AND SUBSIDIARIES (Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued Basic and Dilutive Net Income (Loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding. Diluted net income (loss) per share amounts are computed using the weighted average number of common shares and common equivalent shares outstanding as if shares had been issued on the exercise of any common share rights unless the exercise becomes antidilutive and then only the basic per share amounts are shown in the report. The dilutive common shares includes 5,098,500 shares that may be issued in the future. Income Taxes The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on the differences between financial reporting and the tax basis of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to reverse.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. On June 30, 2007, the Company and its subsidiaries had a net operating loss available for carry forward of $1,142,624.The income tax benefit of approximately $343,000 from the loss carry forward has been fully offset by a valuation reserve because the use of the future tax benefit is doubtful since the Company has no operations.The net operating loss will expire starting in 2021 through 2028. Capitalization of Oil Lease Costs The Company uses the successful efforts cost method for recording its oil lease interests, which provided for capitalizing the purchase price of the project and the additional costs directly related to proving the properties and amortizing these amounts over the life of the reserve when operations begin or a shorter period if the property is shown to have an impairment in value or expensing the remaining balance if it is proven to be of no value.All other costs are expensed as incurred. 8 OMEGA VENTURES GROUP, INC.AND SUBSIDIARIES (Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued Environmental Requirements At the report date environmental requirement related to the oil and gas leases acquired are unknown and therefore an estimate of any future costs Financial Instruments The carrying amounts of financial instruments are considered by management to be their estimated fair values due to their short term maturities. Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. Financial and Concentrations Risk The Company does not have any concentration or related financial credit risk. Revenue Recognition Revenue will be recognized on the sale and delivery of a product or the completion of a service provided. Advertising and Market Development The Company expenses advertising and market development costs as incurred. Principles of Consolidation The consolidated financial statements include the assets, liabilities, and operations of the Company and its wholly owned subsidiaries.All intercompany transactions have been eliminated. 9 OMEGA VENTURES GROUP, INC.AND SUBSIDIARIES (Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with generally accepted accounting principles.Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were assumed in preparing these financial statements. Office equipment Office equipment is depreciated over 3 and 7 years using the straight line method. Cost $ 16,411 Less accumulated depreciation 15,448 Net $ 963 3.SIGNIFICANT TRANSACTIONS WITH RELATED PARTIES Officers-directors, and Apex Resources Group, Inc. (an affiliate by common officers) have acquired 16% of the common stock issued. Officer-directors have made no interest, demand loans to the Company of $2,700. An affiliate has made a no interest, demand loan to the Company of $6,000. 4.CAPITAL STOCK During July 2002 the Company completed the sale of an offering of 5,098,500 units at $.10 per unit. Each unit consists of one share of common stock,oneredeemable Awarrant to purchase an additional common shareat $.50 by July 10, 2003 (expired),and one redeemable B warrant to purchase an additionalcommon shareat $1.20 by July 10, 2007 which would amount to the issuance of 5,098,500 additional shares.On the report date no warrants had been exercised. During 2005 the Company issued 250,000 restricted common shares for services of $5,000 and 6,100,000 private placement common shares for $5,000. During 2006 the Company issued 22,764,089 private placement shares for $227,641 and 6,371,454 restricted shares for payment of debt of $87,880. 10 OMEGA VENTURES GROUP, INC.AND SUBSIDIARIES (Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2007 5.GOING CONCERN The Company intends to continue the development of its business interests; however, there is insufficient working capital necessary to be successful in this effort and to service its debt. Continuation of the Company as a going concern is dependent upon obtaining additional working capital and the management of the Company has developed a strategy, which it believes will accomplish this objective, through short term related party loans, long term financing, and additional equity funding, which will enable the Company to operate for the coming year. 11 Item 2. Plan of Operations This Form 10-QSB contains certain forward-looking statements.For this purpose any statements contained in this Form 10-QSB that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties.Actual results may differ materially depending on a variety of factors.For a complete understanding, this Plan of Operations should be read in conjunction with the Part I- Item 1. Financial Statements to this Form 10-QSB and with our Form 10-KSB Annual Report for the year ended December 31, 2006. General From inception through the fourth quarter of 2003, we sought to establish an online credit and collections professional referral service.We encountered numerous difficulties in implementing our referral service.These difficulties, coupled with a lack of funds and limited prospects for generating revenue, prompted us in the fourth quarter of 2003, to discontinue our efforts to pursue the development of our online credit and collections referral service. During 2004 and 2005, we primarily focused our efforts into the acquisition of interests in oil and gas projects and real estate.Because of limited funds, however, we have been unsuccessful in our efforts.As a result of our limited funds, we engaged in very little operating activity during 2006 and the first half of 2007. We have three wholly-owned subsidiaries: Western Gas Corporation; Arizona Land Corporation and Vogue Environmental Solutions, Inc. Western Gas Corporation Due to a lack of funds, Western Gas did not engage in any exploration activities during the three or six month periods ended June 30, 2007. Arizona Land Corporation Due to a lack of funds, Arizona Land did not engage in any land acquisition activities during the three or six month periods ended June 30, 2007. Vogue Environmental Solutions, Inc. Due to a lack of funds, Vogue Environmental Solutions did not engage in active operations during the three or six month periods ended June 30, 2007. 12 The Company is currently a “shell company” as defined in Rule 12b-2 of the Exchange act of 1934.However, we continue to explore opportunities in real estate, oil and gas exploration and new solutions to environmental issues.We are not limiting our search strictly to these areas and management is constantly investigating potential business opportunities it believes can increase shareholder value.At this time, we have not determined what opportunities may exist, if any, nor have we entered into or negotiated agreements with any parties to enter into or participate in any industry. Source of Funds Because we are not currently generating revenue, we are dependent upon loans from related parties and private sales of our securities to fund operations. Note 5 of the notes to the unaudited consolidated financial statements states that we will need additional capital to service our debts and fund our operational activities.This raises substantial doubt about our ability to continue as a going concern.We have never generated revenue and it is unlikely we will generate revenue during 2007, which also raises substantial doubt about our ability to continue as a going concern.To continue operations, we will need to obtain funding from third parties.This funding may be sought by means of private equity or debt financing.We currently have no commitments from any party to provide funding and there is no way to predict when, or if, any such funding could materialize.There is no assurance that we will be successful in obtaining additional funding on attractive terms or at all.If we are unsuccessful in obtaining additional funding we may be unable to continue operations as we have insufficient working capital necessary to meet our expenses and service our debt. Liquidity and Capital Resources We have financed our operations mainly through the sale of our common stock and through loans from related parties.Since inception, we have been entirely dependent upon outside sources of financing for continuation of operations.As stated previously, there is no assurance that we will be successful in obtaining additional funding on acceptable terms or at all.As of June 30, 2007 we had cash on hand of $4,330.We do not have sufficient funds to maintain operations through fiscal 2007.Therefore, unless we are able to raise additional funding through the sell of equity or debt securities, it is unclear how long we may be able to continue operations. Results of Operations During the period from inception, September 19, 2000 to June 30, 2007 we have generated no income from active operations.Since inception, we have earned $823 in interest income.We did not generate any interest income during the first six months of 2007 and we do not expect to generate any material revenues during the remainder of the 2007 fiscal year. 13 As of June 30, 2007 we had an accumulated deficit during development stage of $1,142,624 compared to an accumulated deficit of $1,115,258 at December 31, 2006.This increase in accumulated deficit is the result of our incurring liabilities we have not had the funds to satisfy during the current year. At June 30, 2007 we had total current liabilities of $70,112, compared to $69,116 on December 31, 2006.This increase in total current liabilities during the second quarter resulted from increases in accounts payable to affiliates. During the three and six months ended June 30, 2007 we spent nothing in market development, exploration or website development activities the same as in the three and six months ended June 30, 2006.This is the result of our having very limited financial resources to fund our operations.We do not anticipate engaging in market development, exploration or website development activities until such time as we are able to raise substantial additional capital. During the three months and six months ended June 30, 2007 we spent $8,723 and $25,809, respectively for administrative expenses compared to $81,397 and $88,336, respectively during the three and six months ended June 30, 2006. This significant decrease in administrative expense during 2007 is largely attributable to our limited operations as a result of the minimal funds we have available for operations.We anticipate administrative expenses will remain fairly consistent with what we incurred during the first half of 2007 throughout the remainder of the year. During the three and six months ended June 30, 2007 we realized net losses of $9,502 and $27,367, respectively compared to net losses of $82,247 and $90,036 during the three and six months ended June 30, 2006.Again, the decrease in net loss is largely attributable to the reduction in our operating activities as a result of the limited funding we have had available to us during the first half of 2007. Item 3.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our principal executive officer and our principal financial officer (the "Certifying Officers") are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e). Such officers have concluded (based upon their evaluations of these controls and procedures as of the end of the period covered by this report) that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in this report is accumulated and communicated to management, including the Certifying Officers as appropriate, to allow timely decisions regarding required disclosure.Based on this evaluation, our Certifying Officers have concluded that our disclosure controls and procedures are effective as of June 30, 2007. 14 Changes in Internal Control over Financial Reporting There were no changes in our internal controls over financial reporting during the quarter ended June 30, 2007 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 6.Exhibits Exhibits.The following exhibits are included as part of this report: Exhibit No. Exhibit 31.1 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this quarterly report to be signed on its behalf by the undersigned thereunto duly authorized. OMEGA VENTURES GROUP, INC. August 14, 2007 By: /s/John M. Hickey John M. Hickey Principal Executive Officer August 14, 2007 By: /s/John Ray Rask John Ray Rask Principal Financial Officer
